DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12, 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phillips (2019/0,149,819).
For claims 1, 11, 21, Phillips teaches a computer-implemented method and system (abstract) for playing back a media title on an endpoint device (background, summary and claims; Paras. 24-27), the method comprising:
receiving at least a portion of a first encoded media sequence from a server machine (Para. 28), wherein the first encoded media sequence comprises a plurality of encoded subsequences generated based on encoding tradeoffs between quality and bitrate as well as a variability constraint (Paras. 31-34; subsequence=frame); and
playing back the at least a portion of the first encoded media sequence via a playback application executing on the endpoint device (Paras. 28-29, 34-36).
For claims 2, 12, Phillips teaches that a variation in bitrate across the plurality of encoded subsequences complies with the variability constraint (Paras. 49-51).
For claims 6, 16, Phillips teaches a variation in quality across a plurality of re-constructed subsequences derived from the plurality of encoded subsequences complies with a second variability constraint (Para. 61).
For claims 7, 17, Phillips teaches that a resolution varies across the plurality of encoded subsequences (Para. 39).
For claims 8, 18, Phillips teaches that the bitrate varies across the plurality of encoded subsequences (Paras. 37-38).
For claims 9, 19, Phillips teaches requesting the at least a portion of the first encoded media sequence for playback based on an available bandwidth (Paras. 41-42).
For claims 10, 20, Phillips teaches requesting the at least a portion of the first encoded media sequence for playback based on a first average bitrate associated with the first encoded media sequence (Para. 41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1, 11 above, and further in view of FAN et al. (2021/0,294,218).
For claims 3, 13, Phillips does not expressly disclose the convex hull.  Fan teaches a method and system (abstract) in the analogous art (background, summary and claims; Paras. 25-46) where the plurality of encoded subsequences is generated based on a convex hull representing the tradeoffs between quality and bitrate (Paras. 73-76).  At the time the invention was made, one of ordinary skill in the art would have added Fan in order to provide improvements in better forming patterns (Paras. 3-5)
For claims 4, 14, Fan teachers that the convex hull is generated based on a plurality of initial convex hulls (Paras. 73-76), each initial convex hull being associated with a different subsequence included in a media sequence from which the first encoded media sequence is derived (Paras. 80-81).

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1, 11 above, and further in view of Van Veldhuisen (2019/0,200,053).
For claims 5, 15, Phillips does not expressly disclose that the variability constraint specifies a maximum peak-to-average bitrate ratio.  Veldhuisen teaches a method and system (abstract) in the current art (background, summary and claims) that includes this limitation (Para. 47).  At the time the invention was made, one of ordinary skill in the art would have added Veldhuisen in order to provide improvements in encoding frames (Paras. 5-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445